Citation Nr: 0731930	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1993 to August 
1995.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a July 2006 Board Remand.  This matter was 
originally on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  It appears that the veteran's claim 
was adjudicated by the Seattle RO as a brokered claim from 
the Portland RO.     

In his substantive appeal dated in May 2004, the veteran 
requested a Travel Board hearing.  In response to this 
request, a hearing was scheduled for February 2006 at the RO 
before the Undersigned Veterans Law Judge.  The veteran did 
not report for his scheduled hearing.  However, in May 2006, 
the veteran's representative submitted an April 2006 
statement from the veteran, which noted that the veteran had 
moved to a new address and had not received any 
correspondence from VA for the previous one and a half years.  
The veteran also provided a new address and requested that a 
new hearing be scheduled before the Board at his local RO.  
The Board decided that good cause had been shown to grant the 
veteran's motion and remanded the matter in July 2006.  

Pursuant to the July 2006 Board Remand, the veteran was again 
scheduled for a Travel Board hearing in September 2006; 
however, he asked that the hearing be cancelled and 
rescheduled in order to allow him additional time to obtain 
information and evidence in support of his claim in September 
2006 correspondence.  The motion was again granted by the 
Board.  Thus, the RO scheduled a third Travel Board hearing 
for the veteran in January 2007.  The veteran later advised 
in January 2007 correspondence, however, that he would not be 
appearing for the January 2007 hearing and asked that another 
hearing be scheduled.  In response, a fourth Travel Board 
hearing was scheduled for May 2007; however, the veteran 
again failed to appear for the hearing.  His subsequent 
request to reschedule the Travel Board hearing was denied by 
the Board because of the veteran's repeated failure to report 
for the previously scheduled hearings.  In light of the 
foregoing, the veteran's hearing request is considered 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran contends that his current hearing problems 
resulted from an injury sustained to his left ear in service.  
The veteran specifically asserts that his Eustachian tube was 
damaged during an-in-service ear cleaning.  

The veteran's service medical records contain notations 
regarding ear-related problems to include an assessment of 
excess cerumen treated with ear cleaning in April 1995 and 
the veteran's May 1995 report of medical history noting that 
he had hearing loss lasting an hour secondary to exertion.  
After service, private medical records from July 1996 to 
August 2001 document the veteran's treatment for hearing 
problems.  It is also noted that the veteran underwent a VA 
audiological examination in September 1998 and the 
audiologist at that time diagnosed the veteran with moderate 
mixed hearing loss in his left ear.  However, the September 
1998 audiologist did not review the veteran's medical records 
and offered no opinion regarding the etiology of his hearing 
loss or tinnitus.  It is further noted that the September 
1998 VA audiological examination occurred approximately nine 
years ago and the most recent medical evidence concerning the 
veteran's hearing problems is dated approximately six years 
ago (i.e., August 2001).  

In light of the foregoing, the Board finds that the veteran 
should be afforded with a VA audiological examination and a 
medical nexus opinion with respect to his claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should specifically ask the 
veteran to notify VA of any outstanding 
information or evidence regarding any 
treatment he has received for his hearing 
problems to include any treatment received 
since August 2001.  The notice should 
further address the five elements of a 
service connection claim as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss and/or tinnitus that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether any veteran's hearing loss and/or 
tinnitus found on examination is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



